PER CURIAM.
The act of the plaintiff in permitting his copy of the lease to be used to enable the tenant, who claimed to have lost his copy, to have it duplicated and signed by the original lessors, who were no longer the owners or landlords of the premises in question, did not operate to make a new lease. Plaintiff "had not surrendered his lease, and he was not even aware of the fact that a true copy of the lease had not been made.
From the facts as found by the learned trial justice, the assignment by the original lessee of the false copy of the lease to the subtenants *413did not operate to discharge the defendant as surety under the original lease. Plaintiff, having no knowledge of the fact that a copy of a lease different from the one he held had been assigned by the lessee, retained all his rights under the original lease, both against the surety and the assignee of the bogus copy of the lease.
Judgment affirmed, with costs.-